Citation Nr: 1008045	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  07-20 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for right ankle/foot 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from May 1970 to January 
1972.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2006, a 
statement of the case was issued in June 2007, and a 
substantive appeal was received in July 2007.  A personal RO 
hearing was scheduled in April 2008; however, the Veteran 
cancelled it.  

The Board notes that the issue of entitlement to an initial 
higher rating for residual of fracture 5th metacarpal (right 
hand) was also on appeal from the February 2006 rating 
decision.  However, in a January 2008 statement, the Veteran 
withdrew his appeal of this issue.  Thus, there remain no 
allegations of errors of fact or law for appellate 
consideration of this issue.  See 38 C.F.R. § 20.204


FINDING OF FACT

Chronic right ankle/foot disability was not manifested during 
active military service, nor is it otherwise related to such 
service


CONCLUSION OF LAW

Chronic right ankle/foot disability was not incurred in or 
aggravated by active military service, nor may it be presumed 
to be incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in July 2005, December 2005 and July 
2006 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in July and December 2005, which was 
prior to the February 2006 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection.  Further, the July 2006 letter 
gave notice of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal. 

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, private treatment records, 
Michigan Bureau of Disability records and VA examination 
reports.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded a VA examination with etiological 
opinion in May 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination report obtained contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The Veteran is seeking entitlement to service connection for 
right ankle/foot disability.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records showed that in May 1970, the 
Veteran reported with blisters on both feet and a possible 
sprained right ankle.  The assessment was twisted ankle.  
Importantly, a contemporaneous x-ray was negative.  His ankle 
was wrapped with an ace bandage and he was put on light duty.  
Again, in July 1971, the Veteran had a sprained right ankle.  
Again, an x-ray showed no fracture.  His ankle was again 
wrapped in an ace bandage.  He was given crutches and put on 
limited duty.  Otherwise, service treatment records are 
silent with respect to any injuries to the right ankle/foot.  
Further, importantly, a December 1971 service examination 
prior to discharge showed that the Veteran's feet and lower 
extremities were  clinically evaluated as normal.  In a 
January 1972 statement, the Veteran provided that there had 
been no change in his medical condition from the last 
examination.  

The first mention of any right ankle/foot disability in the 
claims file was when the Veteran filed his current claim for 
service connection in June 2005.  The Veteran indicated that 
he injured his right/ankle foot in 1971 while in service.  

The first post service medical evidence of right ankle/foot 
disability are June 1995 to November 1995 private treatment 
records from Podiatry Plus, P.C., which showed that the 
Veteran was diagnosed with right heel spur syndrome with 
calcaneal bursitis and plantar fasciitis.  These records are 
silent with respect to any problems associated with the right 
ankle, and do not provide any link between any right foot 
disability and the right ankle injuries in service.  
Subsequently, the next post service treatment records are 
March 2005 private hospital records that showed the Veteran 
was admitted for painful swelling in the right lower 
extremity.  There was no evidence of deep vein thrombosis.  
The Veteran was discharged in April 2005 with a diagnosed of 
intermediate probability pulmonary embolus.  

Significantly, the first post service medical evidence 
pertaining to a right ankle disability is a May 2005 private 
treatment record from Podiatry Plus P.C.  The Veteran 
presented complaining of right ankle pain.  He indicated that 
the onset was gradual.  The diagnosis was right ankle pain; 
rule out stress fracture right ankle; and possible soft 
tissue injury right ankle.  Follow up treatment records 
showed a diagnosis of resolving capsulitis right ankle as 
well as pes cavus of both feet and skin and nail conditions 
of both feet.  A November 2005 private MRI showed additional 
disabilities of the right ankle.  

The claims file also includes private treatment records from 
December 2005 to August 2007 from James Fogarty, M.D. and 
Stacy Bacon, M.D.  Significantly, the Veteran reported that 
he broke his right ankle 35 years ago.  However, his current 
problem had been bothering him for nine months.  The examiner 
noted some degenerative changes present as well as some 
chronic inflammation of the ligaments, but there did not seem 
to be any obvious cause of the problem.  The assessment was 
effusion, joint ankle.  In July 2007, the Veteran underwent a 
right ankle arthroscopy with extensive debridement, 
synovectomy, exostectomy and removal of loose bodies in the 
ankle joint.  The postoperative diagnoses were right ankle 
degenerative joint disease, right ankle impingement, 
synovitis right ankle and loose debris right ankle.  However, 
there is no opinion in these records linking any current 
right ankle disability to the incidents in service.  

The claims file also includes records pertaining to workmen's 
compensation claims filed by the Veteran from the Michigan 
Bureau of Disability.  However, while these records refer to 
injuries of the knees, spine, shoulders and left ankle, these 
records are silent with respect to the right ankle/foot.  
The Veteran was afforded a VA examination in January 2006.  
However, the claims file was not available for review.  The 
Veteran reported a past medical history of deep venous 
thrombosis for which he was hospitalized in April 2005.  He 
also stated that he injured his right foot in 1971.  He 
stated that he was x-rayed and was told he had a "hairline 
fracture."  He said he was given a brace and placed on 
crutches for a month.  While a contemporaneous x-ray showed 
degenerative changes and soft tissue swelling, there was no 
evidence of an acute fracture.  The assessment was right 
ankle degenerative joint disease of moderate severity.  The 
examiner opined that a component of the Veteran's pain was 
probably related to history of deep venous thrombosis of the 
same leg.  However, no further etiological opinion was given.

The Veteran was afforded another VA examination in May 2007.  
The claims file was reviewed.  The examiner noted both 
incidents in service.  After examining the Veteran and 
reviewing x-ray evidence, the assessment was again 
degenerative joint disease of the right ankle.  The examiner 
observed that it was extremely uncommon for the ankle to 
develop degenerative joint disease unless there was a prior 
traumatic injury to the articular cartilage of the ankle that 
would predispose him to degenerative joint disease of the 
ankle.  On reviewing the service medical records, the two 
episodes where he sprained his ankle appeared to be quite 
minor sprains and involved the lateral malleolar aspect of 
the ankle and not the lateral aspect of the ankle.  The 
indication from the service medical records was that the 
Veteran did not sustain an injury significant enough to where 
it would have caused any cartilaginous rupture in the ankle 
joint itself.  If he had significant injury to the articular 
cartilage while in service, the degenerative joint disease 
would have been much more advanced at a much earlier age than 
what he currently had.  The examiner concluded that he found 
no medical evidence that the slight sprain injuries in 
service would contribute to the current degenerative joint 
disease.  It was therefore his opinion that the current 
degenerative joint disease was not due to the two minor 
sprains that he had when in service.   

In a July 2007 statement, the Veteran appeared to assert that 
the VA examination was insufficient because it was done by a 
physician's assistant.  However, in Cox v. Nicholson, 20 
Vet.App. 563 (2007), the Court held that it has never 
required that medical examinations under section 5103A only 
be conducted by physicians.  As provided by 38 C.F.R. § 
3.159(a)(1), "competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions."  In Cox, a nurse practitioner was 
found to fit squarely into the requirement of section 
3.159(a)(1) as a provider competent to provide diagnoses, 
statements, or opinions.  Similarly, in this case, the May 
2007 VA examiner, who was identified as a physician's 
assistant, completed medical education and training and meets 
the requirement of section 3.159(a)(1) as one competent to 
provide diagnoses, statements, or opinions.  Moreover, the 
May 2007 VA examiner reviewed the Veteran's claims file and 
provided competent medical evidence specifically addressing 
the medical evidence of record including the service 
treatment records, and as such, the Board concludes that the 
examination report and the opinion of the examiner is 
sufficient upon which to base a decision.  In sum, given that 
the claims file was reviewed by the examiner and the 
examination report sets forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examination to be sufficient for appellate review and has a 
high probative value.  

In support of his claim, the Veteran submitted a January 2008 
private opinion from Dr. Bacon.  The opinion stated that the 
Veteran had significant degenerative changes in his right 
ankle with cartilage injury.  She continued that he sustained 
an injury while in the army several years ago.  The Veteran 
had posttraumatic arthritis in his right ankle, which 
required an ankle arthroscopy.   However, the examiner did 
not provide a clear opinion relating the Veteran's current 
right ankle disability to the two incidents documented in 
service or any rational for such opinion.  While she observed 
that the Veteran sustained an injury in service, according to 
his treatment records with this doctor, the Veteran had 
reported that he broke his ankle in service.  However, 
service treatment records, including x-ray evidence, clearly 
showed no fracture.  The examiner's opinion is therefore 
based on inaccurate medical history provided by the Veteran 
and, in turn, the opinion has not probative value.  

Based on the evidence of record, the Board finds that service 
connection for right ankle/foot disability is not warranted.  
While service treatment records showed two incidents where 
the Veteran sprained his right ankle, the December 1971 
service examination prior to discharge showed that the feet 
and lower extremities were clinically evaluated as normal.  
Further, after reviewing the claims file and examining the 
Veteran, the highly probative May 2007 VA examination report 
stated the Veteran's right ankle disability was not related 
to service and provided a detailed rational for such opinion.  
The only medical evidence of record to refute this opinion is 
the January 2008 private opinion, which has been found to 
have no probative value because it is based on inaccurate 
history provided by the Veteran.  Further, there is no 
evidence of arthritis within one year of service so the 
service incurrence of arthritis of the right ankle may not be 
presumed.  Moreover, while the post service treatment records 
also showed additional disabilities of the right foot and 
right lower extremity, service treatment records are silent 
with respect to any related injuries.  Significantly, there 
is no competent medical evidence linking any other disability 
of the right foot and lower extremity to service.  Further, 
the Board further finds it significant that the first post 
service medical evidence was in 1995, approximately 24 years 
after service, and the first post service medical evidence of 
a right ankle disability was in 2005, approximately 34 years 
after service, so there is no supporting medical evidence of 
a continuity of pertinent symptomatology.  A lengthy period 
without evidence of treatment may also be viewed as evidence 
weighing against the Veteran's claim.  See generally Maxson 
v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

The Board acknowledges the Veteran's statements indicating 
that his right ankle/foot disability was due to the incidents 
documented in service.  However, medical evidence is 
generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992).  Nevertheless, lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Citing Buchanan and 
Jandreau, the Federal Circuit recently reiterated that it had 
previously and explicitly rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

When applying the case law discussed above, here, the Veteran 
is competent to say that he experienced symptoms while in 
service and his assertions concerning injuring his ankle in 
service are supported by the service treatment records.   
Further, he is also competent to report a continuity of 
symptoms since service.  However, any current assertions in 
this regard by the Veteran are inconsistent with the other 
evidence of record which showed no pertinent complaints over 
many years.  Moreover, the Veteran has claimed during the 
course of treatment and at the January 2006 VA examination 
that he had broken or fractured his right ankle in service.  
However, these statements are completely inconsistent with 
the x-ray evidence done at the time of the injuries.  
Moreover, he claimed that he was given a brace in service, 
but service treatment records clearly showed that he was only 
wrapped with an ace bandage.  Another December 2005 private 
treatment record also noted that the Veteran reported that 
his right ankle had been bothering him for nine months, which 
is completely inconsistent with any statements that he had 
experienced problems since service.  In sum, these 
inconsistencies diminish the Veteran's credibility.  
Moreover, at the January 2006 VA examination, the Veteran 
reported that he had recently been treated for deep vein 
thrombosis in April 2005.  However, the hospital records 
clearly showed that the Veteran did not have deep vein 
thrombosis.  Again, this inconsistency clearly shows that the 
Veteran is not a reliable historian and, in turn, cannot be 
considered credible.  

Further, it is reasonable to expect that the Veteran would 
have reported ongoing right ankle/foot problems since service 
if he was in fact experiencing them.  His failure in this 
regard further diminishes his credibility regarding a 
continuity of symptoms since service.  Accordingly, the Board 
finds that the Veteran is not credible to the extent that he 
reports a continuity of symptoms since service.  Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be 
generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, 
facial plausibility of the testimony, and the consistency of 
the witness testimony.)."  In sum, while the Veteran's 
contentions have been carefully considered, these contentions 
are outweighed by the remaining evidence of record, including 
the highly probative May 2007 VA examination.  

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for right ankle/foot disability.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for chronic right ankle/foot disability is 
not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


